I concur in the judgment.
A person who refuses to answer a question which a majority of the board of equalization decides to be proper and pertinent, as declared by section 4068 of the Political Code, "shall be deemedin contempt," whatever that may mean. Apparently he is in contempt of the authority of that board, but they have no power to punish him for the contempt. All that they can do is to report his contumacy to the superior court and cause his arrest and arraignment before that tribunal. When so arraigned he has committed no contempt of court, and it is difficult to see how he can do so in connection with the cause of his arrest, unless, after the court shall have decided that the question is one he ought to answer and ordered him to answer, he still refuses. He is then, and for the first time, guilty of a contempt of court, for which the court may punish him by fine and imprisonment, and may keep him in prison until he does answer, or until the adjournment of the board puts it out of his power to answer. This in my opinion is the meaning and whole scope of the provisions of sections 4068 and 4069 of the Political Code, which, owing to the fact that the board of equalization had adjourned sine die before Bickford was arraigned before Judge Latimer, proved wholly inadequate to the exigencies of the case. It would have been vain for him to order Bickford to answer when there was no board in existence, to which an answer could be made, and since he could not order him to answer he could not punish him for not *Page 722 
answering. He could do nothing in short but what he did — discharge the attachment for contempt — unless, as seems to be contended, Bickford's contempt of the authority of the board of equalization was a misdemeanor punishable as other misdemeanors, and that in a summary proceeding by the superior judge. But there is no statute making a contempt of the authority of the board of equalization a misdemeanor, and if it were a misdemeanor the constitution would require it to be prosecuted in the name of the People of the state of California (Art. VI, sec. 20) and in the ordinary form of procedure and subject to the common rights of defendants in criminal actions.
The amount of it is that the statute needs to be amended and strengthened, by making the contempt of the board a misdemeanor and providing an adequate penalty. The present statute, owing to the short life of the board of equalization is practically impotent.